                            Case 2:15-cv-02043-JCM-VCF Document 182 Filed 11/27/19 Page 1 of 2



                      1      GARMAN TURNER GORDON LLP
                             DYLAN T. CICILIANO
                      2      Nevada Bar No. 12348
                             Email: dciciliano@gtg.legal
                      3      650 White Drive, Suite 100
                      4      Las Vegas, NV 89119
                             Tel: (725) 777-3000
                      5      Fax: (725) 777-3112

                      6      STELLAR PACIFIC BUSINESS LAW PLLC
                             Fara Daun
                      7      Pro Hac Vice
                             Email: fara@stellarpacificlaw.com
                      8      16824 44th Ave. W., Suite 130
                             Lynnwood, WA 98037
                      9      Tel: (206) 794-7280
                    10       Attorneys for Plaintiffs Philip and Karen Wingen
                    11
                                                       UNITED STATES DISTRICT COURT
                    12
                                                                DISTRICT OF NEVADA
                    13
                             PHILIP WINGEN, et al.                              Case No. 2:15-cv-02043-JCM-(VCF)
                    14

                    15                            Plaintiffs,
                                                                                [PROPOSED] JUDGMENT
                    16       v.
                    17       VENTRUM ENERGY CORP., et al.
                    18
                                                  Defendants.
                    19

                    20
                                    The matter came before the Court on the Motion for Default Judgment of the Plaintiffs
                    21
                             Phillip and Karen Wingen’s (“Plaintiffs”) against Defendants Ventrum Energy Corp., Salt Creek
                    22
                             West Drilling Fund, LLP, Ventrum Louisiana LLP, Mackel America Corp., NV America Corp.,
                    23
                             Andrew T. Van Slee, Mary E. Hill, and Danial Hassanpoor. (ECF No. 176.) The Court
                    24
                             subsequently GRANTED Plaintiffs’ motion. (ECF No. 181.) Therefore, for good cause shown:
                    25
                             ///
                    26
                             ///
                    27
                             ///
                    28
Garman Turner Gordon
        LLP
    Attorneys At Law
                                                                         1 of 2
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
                            Case 2:15-cv-02043-JCM-VCF Document 182 Filed 11/27/19 Page 2 of 2



                      1                  THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES that Plaintiffs Phillip

                      2      and Karen Wingen, recover, jointly and severally from Defendants Ventrum Energy Corp., Salt

                      3      Creek West Drilling Fund, LLP, Ventrum Louisiana LLP, Mackel America Corp., NV America

                      4      Corp., Andrew T. Van Slee, Mary E. Hill, and Danial Hassanpoor, as follows:

                      5            (1)     In the principal amount of ONE MILLION, SEVEN HUNDRED AND EIGHTY-

                      6      TWO THOUSAND, TWO HUNDRED AND FIFTY-EIGHT DOLLARS AND NO CENTS

                      7      ($1,782,258);

                      8            (2)     Pre-judgment interest accrued from the date of the filing of the Complaint, on

                      9      October 22, 2015 until November 13, 2019, at the statutory rate provided by 28 U.S.C. § 1961;

                    10       and

                    11             (3)     Post-judgment interest accruing at the rate provided by 28 U.S.C. § 1961 from

                    12       November 13, 2019, until the total judgment, including interest, is satisfied.

                    13                     This Order shall constitute a final judgment upon entry by the Clerk of the Court.

                    14

                    15       Dated: December 5, 2019.
                                                   , 2019.
                                                                                      _______________________________
                    16                                                                HON. JAMES C. MAHAN
                    17                                                                UNITED STATES DISTRICT JUDGE
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
Garman Turner Gordon
        LLP
    Attorneys At Law
                                                                             2 of 2
 650 White Dr., Suite 100
Las Vegas, Nevada 89119
     (725) 777-3000
